Citation Nr: 1436006	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-46 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for postoperative residuals of a right bunionectomy, with internal fixation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1993, from July 2002 to April 2003, and from September 2005 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran has testified and submitted statements regarding symptoms and disorders of both feet.  To the extent the Veteran is stating that she has a bilateral foot disorder that is due to her military service, other than the service-connected postoperative residuals of a right bunionectomy, this issue has not been developed for appellate review, and is referred to the RO for clarification and appropriate action.  


FINDING OF FACT

Postoperative residuals of a right bunionectomy, with internal fixation, include resection of the metatarsal head, x-ray evidence of degenerative joint disease, with reduced limitation of motion without pain of the first metatarsal phalangeal joint to approximately 60 percent of normal, and a nontender dorsal surgical scar.  



CONCLUSION OF LAW

The criteria for an initial 10 percent rating for postoperative residuals of a right bunionectomy, with internal fixation, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2007, the Veteran submitted a claim of entitlement to service connection for residuals of a bunionectomy.  In June 2009, the RO granted service connection for status post right bunionectomy with internal fixation and assigned a noncompensable evaluation, effective from the date of receipt of the claim.  The Veteran has disagreed with the initial disability evaluation assigned.  

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's claim of entitlement to a higher evaluation for her service-connected residuals of a bunionectomy arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners considered the Veteran's statements and medical records and physical examinations were conducted that were sufficient for a fully-informed evaluation of the disability on appeal.  Id.   

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

The Veteran's service connected residuals of a right bunionectomy with internal fixation has been evaluated as noncompensably disabling under Diagnostic Code 5280.  38 C.F.R. §4.71a.  Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment, with resection of the metatarsal head.  The 10 percent rating is the maximum schedular rating and only evaluation available under Diagnostic Code 5280.  38 C.F.R. §4.71a, Diagnostic Code 5280.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

Factual Background

A May 2003 private clinical record reveals the Veteran underwent an Austin bunionectomy of the first toe of the right foot, with internal fixation.  The record indicates that medial hypertrophic bone was resected.  X-rays revealed status post bunionectomy, with degenerative joint disease of the osteochondral bone.  

On VA examination of the right foot in October 2007, the Veteran had complaints of mild constant pain in the right foot which occurred with standing and walking but not at rest.  She also claimed to have weakness and fatigability of the right foot.  The Veteran had a mild antalgic gait.  The Veteran did not use any assistive devices or orthotics.  The Veteran was a corrections officer and reported difficulty in prolonged standing and walking for more than six minutes due to right foot pain.  The range of motion of the toes of both feet was normal, with no additional limitation after three repetitions.  A scar was present on the right foot which measured 4 centimeters in length and .25 centimeters in width.  The scar was asymptomatic.  There was no evidence of weakness, instability of the feet or edema.  Mild tenderness was present along the first metatarsal area of the right foot.  There was no evidence of callus formation and there was no abnormal shoe pattern wear of both feet suggesting abnormal weight bearing.  X-rays of the right foot showed mild degenerative change at the first metatarsal-phalangeal joint space.  Findings were noted as typical of an osteotomy involving the distal first metatarsal bone with orthopedic screw placement.  The diagnosis was status post residuals of surgery of right foot bunionectomy with right foot strain which was mildly active at the time of the examination.  

In February 2009, the Veteran was seen in podiatry for complaints of right foot pain.  She reported her right foot swelled up after shoveling snow at work.  She was seen at the emergency room and given pain medications.  The swelling reduced two days later.  The Veteran reported she had pain in the foot due to the incident but also stated that the pain had been there for over one year.  The pain was reported around the right plantar arch and on top around the lesser toes.  The pain was reported as being 6/10.  The assessment was lesser metatarsalgia.  Physical examination revealed edema and an old surgical scar over the first metatarsal.  The bunionectomy scar measured 4 centimeters in length and .25 centimeters in width, and was asymptomatic.  There was tenderness to palpation diffusely over the forefoot.  There was a good range of motion of all the toes.  The assessment was right foot sprain.  An X-ray of the right foot was interpreted as revealing bunion repair and several hammertoes.  There was a screw involving the head of the first metatarsal likely from old bunion repair.  

In July 2009, the Veteran informed a clinician that she was no longer having foot pain as it felt like her shoe inserts had straightened out her feet.  She was currently undergoing treatment for a right ankle sprain.  Another record dated the same month includes the annotation that the Veteran presented with a surgical shoe on her right foot.  Physical examination revealed edema in the right foot and ankle.  Pain was present on palpation of the entire right foot and ankle.  The Veteran reported that her feet had not had any other problems since receiving her orthotic.  The assessment was metatarsalgia, but the Veteran not currently experiencing it at the time of the examination.  

In November 2009, the Veteran stated that after the bunion surgery, she experienced numbness and cold sensations in her right foot.  When driving, her right foot would have spasms.  She reported she experienced constant pain in her foot.  

A VA foot examination was conducted in April 2010.  The Veteran reported that she missed no time off from work due to her bunion surgery.  She experienced steady pain in the medial right bunion and she took Motrin for pain relief.  She reported no flares of pain, the pain only worsening on provocation.  She jogged a half mile once a week or so.  She could not stand on her tippy toes on the right as that degree of weight bearing worsened the pain considerably.  She had no need for ongoing care for the residuals of the bunion surgery.  Physical examination revealed the right medial bunion portion of the foot was normal, with the exception of the dorsal surgical scar.  The right first metatarsal phalangeal joint had reduced motion to about 60 percent of normal.  Gait was normal without any assistive device and the Veteran could move the right big toe within the limited range of motion, repetitively, without any reduction in the motion in regard to pain, fatigue, weakness, and or lack of endurance.  The diagnosis was post right medial bunionectomy surgery residuals. 

Analysis

The Board finds that an increased rating to 10 percent is warranted for the Veteran's service-connected postoperative residuals of a right bunionectomy, with internal fixation under the provisions of Diagnostic Code 5280.  38 C.F.R. § 4.71a.  Unilateral hallux valgus warrants the assignment of a 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Private treatment records document that the Veteran underwent a bunionectomy of the first toe of the right foot in May 2003, where the hypertrophic bone was resected.  Accordingly, resection of the metatarsal head has been shown, and a 10 percent rating under Diagnostic Code 5280, is warranted.  The 10 percent rating is the maximum available under this Diagnostic Code.  

Arthritis of the first right toe has been shown.  Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  The right first metatarsal phalangeal joint had reduced motion to about 60 percent of normal.  Limitation of the motion of the Veteran's service-connected right first toe is noncompensable under the provisions of 38 C.F.R. § 4.71a.  However, limitation of motion was not confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Painful motion was not shown, to include on repetition.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Accordingly, a compensable evaluation for degenerative arthritis is not for assignment.

The Veteran has stated that she experiences pain in the surgical scar due to the bunionectomy.  However, this pain has not been objectively confirmed.  She has not informed any health care professional that she experienced a painful scar due to the bunion surgery.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  In the October 2007 VA examination, the scar was examined and was affirmatively found asymptomatic.  Accordingly, the Board finds that a separate compensable evaluation for the surgical scar due to the bunionectomy is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804; Brady v. Brown, 4 Vet. App. 203 (1993); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

The Veteran's service-connected postoperative residuals of a right bunionectomy, with internal fixation, is evaluated as a disease or injury of the musculoskeletal system pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.71a, Diagnostic Code 8520.  The service-connected postoperative residuals of a right bunionectomy, with internal fixation, include resection of the metatarsal head, x-ray evidence of degenerative joint disease, with reduced limitation of motion, without pain, of the first metatarsal phalangeal joint to approximately 60 percent of normal, and a nontender dorsal surgical scar.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the current disability ratings.  The criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7319, 7346; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected postoperative residuals of a right bunionectomy, with internal fixation, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected postoperative residuals of a right bunionectomy, with internal fixation, varied to such an extent that a rating greater or less than 10 percent would be warranted. 

Accordingly, the Board finds that a 10 percent evaluation for the Veteran's service-connected postoperative residuals of a right bunionectomy, with internal fixation, is warranted.  In reaching the decision that a rating in excess of 10 percent is not warranted, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating is granted for the postoperative residuals of a right bunionectomy, with internal fixation, subject to the laws and regulations governing monetary awards.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


